Citation Nr: 0922421	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969 and from May 1977 to July 1978. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
PTSD has been productive of not more than an occasional 
decrease in work efficiency and intermittent inability to 
perform occupational tasks.  

2.  A sleep disorder was not demonstrated during service, or 
for decades thereafter; a sleep disorder is unrelated to 
active service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.130, Diagnostic Code (DC) 9411 (2008).

2.  Sleep apnea was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased Rating- PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was initially granted in a 
November 2004 rating decision.  At that time, a 30 percent 
evaluation was assigned.  Throughout the rating period on 
appeal, the Veteran has been assigned a 30 percent rating for 
PTSD.  He contends that his symptoms are of such severity as 
to warrant an increased rating throughout this period.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this 
general rating formula, a 50 percent rating is warranted with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After reviewing the evidence of record, the weight of the 
evidence does not support an evaluation in excess of 30 
percent for PTSD for any portion of the rating period on 
appeal, as will be discussed below. 

Indeed, the overall evidence of record does not indicate that 
his PTSD has caused speech disorders.  A review of both VA 
and private outpatient treatment records does not demonstrate 
any speech disorders.  Additionally, in a September 2006 VA 
examination report, his speech was described as coherent, and 
goal-directed, within normal limits in terms of rate, rhythm, 
and tone. At a January 2009 VA examination, no speech 
disorders were noted.  

His thought processes have similarly been assessed as normal.  
For example, a July 2005 VA outpatient treatment note 
indicated that he had no thought disorders.  Further, a 
September 2006 VA examination noted no thought disorders, 
hallucinations or psychoses. Based on the foregoing, the 
evidence does not show speech, communication or deficiencies 
in thought process due to PTSD. 

Further, the evidence throughout the record demonstrates 
intact judgment and insight.  Specifically, a June 2006 VA 
outpatient treatment indicated that his insight and judgment 
were good.  Although a September 2006 VA examination report 
noted good insight but poor judgment, his insight and 
judgment were once again rated as "good" in an October 2006 
VA outpatient treatment note.  The Board notes that a 
February 2007 VA outpatient treatment note indicated reports 
by the Veteran that there had been episodes where he had 
become violent when angry and "blacked out." He did not 
specify when these incidents had occurred. 

Next, the evidence of record does reflect some panic attacks. 
The Veteran reported panic attacks, approximately 2 per week, 
at his September 2006 VA examination.  However, upon VA 
examination in January 2009, he described how he had learned 
to avoid situations that "set off" his anxiety attacks, 
such as crowds and public settings. He reported that he had 
not had a true panic attack for about 10 to 15 years.  VA 
outpatient treatment records indicate that he has 
prescriptions for medication to "control his nerves." 

Moreover, the evidence throughout the rating period indicates 
symptoms of social isolation.  Although a review of the 
record indicates that the Veteran prefers to be alone and 
keep to himself, there is evidence that he was able to 
maintain social relationships.  For example, at a December 
2006 VA outpatient treatment visit he indicated that he had a 
good relationship with his wife's family and they understood 
him.  He further stated that he was able to be with them 
during holiday festivities and coped by leaving when he felt 
stressed, for example, by just stepping outside for a few 
minutes. 

At his September 2006 VA examination he reported daily 
contact with his grandchildren, and that his marital life was 
"ok."  He indicated that he was easily angered and 
controlled his impulses by being away from people.  At his 
January 2009 VA examination he stated that when he was not 
working he took long walks and drives.  Although he often did 
these activities alone, he occasionally went with his wife.  
He further discussed how he went to early morning church, 
most Sundays, but sat in the back row, and thus did not have 
the feeling that he was in a crowd. Besides his wife, he 
reported no close friends. 

The Board also acknowledges that the Veteran's September 2006 
VA examination noted that his memory was intact for recent 
and remote events, although he wrote things down that he 
tended to forget. He also reported forgetting things that his 
wife told him to do and she had to remind him on an ongoing 
basis.  The January 2009 VA examiner noted that although the 
Veteran had some trouble concentrating, he was able to do 
serial subtractions and perform other simple calculations 
without problems.  He was described a fully oriented, with 
recent and remote memory intact. 

Despite the social isolation and slight disturbances in 
memory detailed above, the overall evidence does not show 
that his PTSD symptoms have caused occupational and social 
impairment with reduced reliability and productivity such as 
to warrant the next-higher 50 percent evaluation under the 
general rating formula for mental disorders.  Of note, the 
Veteran reported at his January 2009 VA examination that he 
continued to work twenty to thirty hours a week as a 
machinist in his own machine shop. 

The Board has also considered the Veteran's Global Assessment 
of Functioning (GAF) scores assigned by at his September 2006 
and January 2009 VA examinations. GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness. See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM IV)).

Here, the September 2006 VA examination revealed a GAF score 
of 50.  The January 2009 VA examination revealed a GAF score 
of 55. Therefore, the GAF scores referable to the Veteran's 
PTSD range from 50-55.  In this regard, the Board notes that 
scores ranging from 41-50 reflect more serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 45 to 50, a higher rating is not 
warranted on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  

Indeed, the competent evidence does not show suicidal 
ideation. For, example the September 2006 VA examination 
report noted no suicidal ideation or homicidal tendencies.  
Moreover, he denied suicidal ideation at his January 2009 VA 
examination. The September 2006 VA examiner additionally 
noted that there were no obsessive or ritualistic behaviors. 

Further, the evidence shows that the Veteran has been 
employed for a number of years.  Although he indicated that 
he did not work well with others, he was able to work for his 
own business, and therefore his social and occupational 
functioning was not shown to be seriously impaired as 
evidenced by the nature of his job.  Thus, the higher GAF 
scores are most consistent with the Veteran's actual 
disability picture.  Based on the above, an evaluation in 
excess of 30 percent is not warranted for any portion of the 
rating period on appeal. In reaching this conclusion, the 
benefit of the doubt doctrine has been applied where 
appropriate. 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds that the evidence does not 
show that his PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.   

In this case, there is no indication that the Veteran has 
been hospitalized due to his PTSD. Further, his January 2009 
VA examination report noted that he owned his own machine 
shop and did contract machine work.  While he reported that 
he was too irritable to be with others, he found that he 
could continue to work in his own machine shop at his own 
pace.  Although he had to cut back his hours, he attributed 
this to a myocardial infarction, not his PTSD.  He reported 
presently working up to thirty hours a week. As such, the 
evidence does not show that there is marked interference with 
his over-all employment capabilities. Hence, referral for 
consideration of an extra-schedular evaluation is not 
warranted.

II.  Service Connection- Sleep Apnea 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering in-service incurrence, the Board initially 
notes that the service treatment records from the Veteran's 
first tour of active duty service do not indicate treatment 
for sleep apnea.  Furthermore, a separation examination 
completed in July 1978, just prior to his discharge from his 
second tour of active duty service, did not contain a 
diagnosis of sleep apnea. Based on the foregoing, none of the 
available service records demonstrate that sleep apnea was 
noted in active service.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current sleep apnea is causally related to active 
service for the reasons discussed below.

The post-service evidence does not reflect complaints or 
treatment for sleep apnea for many years after discharge.  
Specifically, in an August 1982 enlistment examination for 
the National Guard, the Veteran indicated, in a report of 
medical history completed at that time, that he did not have, 
nor had he ever had frequent trouble sleeping. This evidence 
reflects that he had no sleep-related complaints 4 years 
after discharge.

Complaints or treatment for sleep apnea were not made until 
December 2005, over twenty-five years following his 
separation from service.  Specifically, in December 2005, a 
VA sleep study was completed and the Veteran was diagnosed 
with mild obstructive sleep apnea syndrome associated with 
oxygen desaturations. CPAP therapy was prescribed.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1978) and initial 
reported symptoms related to sleep apnea in 2005 (a 27-year 
gap).  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

The Board has additionally considered the Veteran's 
statements that his sleep apnea began while he was in active 
duty.  In this regard, the Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board has weighed his statements against the absence of 
documented sleep-related complaints for many years following 
discharge, including a Reserves examination, and finds his 
more current recollections as to symptoms experienced in the 
distance past, made in connection with a claim for benefits 
as less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Moreover, the Board finds that the competent evidence does 
not otherwise show that his currently-diagnosed sleep apnea 
is causally related to active service.  Specifically, no 
medical professional has established a relationship between 
the Veteran's current sleep apnea and active duty.  

In sum, the Board acknowledges that the Veteran is currently 
diagnosed with sleep apnea; however, given the lack of a 
sleep disorder noted in service, the absence of identified 
symptomatology for several decades after discharge, and the 
competent evidence against the claim, the Board finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of evidence is against the claim, 
the Board is unable to grant the benefit sought. 

With respect to all the Veteran's claims (increased rating 
and service connection), the Board has also considered his 
statements.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
PTSD and sleep apnea are not the type of disorders that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

As to the increased rating claim, the Board acknowledges his 
belief that his symptoms are of such severity as to warrant a 
higher rating for his PTSD; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record. Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the Veteran's assessment of 
the severity of his disability.

As to the service connection claim, the competent evidence 
has been provided by the medical personnel who have examined 
and/or treated the Veteran during the current appeal and by 
service records obtained and associated with the claims file. 
The Board attaches greater probative weight to the clinical 
findings than to his statements. See Cartright, 2 Vet. App. 
at 25.  In sum, after a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is 
not applicable and the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's increased rating claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Further, a May 2008 letter to the Veteran met the 
requirements of Vazquez-Flores.  Specifically, the May 2008 
letter notified the claimant that, to substantiate his claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and an effect on daily living. 
Moreover, the letter provided him with the correct diagnostic 
criteria used to evaluate a disability for VA compensation 
purposes.  

The claim was subsequently readjudicated, and a supplemental 
statement of the case was issued in February 2009.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content. 

Regarding the Veteran's service connection claim, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
Veteran in July 2006 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in July 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Additionally, medical 
examinations were provided with respect to the Veteran's 
increased rating claim in September 2006 and January 2009.  

With respect to his service connection claim, given the 
absence of in-service evidence of chronic manifestations of 
sleep apnea, no evidence of this disorder for decades after 
separation, and no competent evidence of a nexus between 
service and his claim, a remand for a VA examination would 
not be warranted. Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for PTSD is denied. 

Service connection for sleep apnea is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


